IN THE SUPREME COURT OF IOWA
                         No. 11:17 / 09–0397

                       Filed November 18, 2011


FREEDOM FINANCIAL BANK,

      Appellee,

vs.

ESTATE OF EDWARD J. BOESEN,

      Appellant,

and

MAUREEN A. BOESEN,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Douglas F.

Staskal, Judge.



      Maureen Boesen and the Estate of Edward J. Boesen appeal the
district court’s grant of summary judgment to Freedom Financial Bank

in this mortgage foreclosure proceeding.   DECISION OF COURT OF

APPEALS AFFIRMED; DISTRICT COURT JUDGMENT AFFIRMED IN

PART AND REVERSED IN PART.



      James R. Monroe, Des Moines, for appellant Estate of Edward J.

Boesen.
                                   2

     Adam C. Van Dike of Connolly O’Malley Lillis Hansen Olson LLP,

Des Moines, and Jerrold Wanek of Garten & Wanek, Des Moines, for

appellant Maureen A. Boesen.



     Louis R. Hockenberg and Benjamin M. Clark of Sullivan & Ward,

P.C., Des Moines, for appellee Freedom Financial Bank.
                                       3

WATERMAN, Justice.

      The forgery of a spouse’s signature on a mortgage complicates this

foreclosure dispute between creditors and the widow over her deceased

husband’s commercial real estate. Venerable precedent dating back to

the 1870s guides our resolution of the parties’ competing claims and

helps harmonize seemingly conflicting provisions of the probate code.

Specifically, we must decide whether a surviving spouse’s dower

interest—codified   in   Iowa   Code       section   633.211   (2009)   as   to

nonhomestead real property—is subject to either a lender’s purchase-

money mortgage or the other debts and charges of the estate of the

spouse who died intestate.

      Edward J. Boesen obtained a purchase-money mortgage from

Freedom Financial Bank to invest in commercial real estate in Ankeny,

Iowa. The signature of his wife, Maureen, was forged in executing the

purchase-money mortgage.        After Edward’s death, Freedom Financial

attempted to foreclose its mortgage, but Maureen and the Boesen Estate

asserted Maureen’s fraudulent signature voided the mortgage.

      The district court granted Freedom Financial summary judgment,

concluding its purchase-money mortgage was superior to Maureen’s

statutory dower interest and the estate’s other debts and charges. The

district court ordered any excess sale proceeds to be paid to the estate,

not Maureen. The court of appeals affirmed the district court’s award of

summary judgment to Freedom Financial, but reversed the district

court’s determination that the foreclosure sale surplus be paid to the

estate and instead held Maureen’s statutory dower interest took priority

over the estate’s other debts and charges. On further review, we affirm

the court of appeals decision. This is the result at common law that the

applicable provisions of the probate code embrace.
                                    4

      I. Factual and Procedural Background.

      On May 25, 2007, Edward Boesen purchased commercial real

estate in Ankeny. The deed conveyed the land “to Edward J. Boesen, a

married person” and was recorded in the Polk County Recorder’s Office

the same day. To finance the purchase, Edward obtained a $232,000

loan from Freedom Financial and executed a promissory note for

$232,000 and a mortgage securing $290,000 in loans and advances on

the Ankeny real estate. The mortgage was recorded within a minute of

the deed.   The loan documents Edward signed contained a purchase-

money mortgage recital and expressly waived all dower interests.

Edward’s signature and Maureen’s purported signature on the mortgage

were acknowledged by a notary public. Maureen claims her signature

was forged. The record contains no details as to the forgery.

      Edward died intestate on July 15, 2008, leaving Maureen as his

surviving spouse.   Edward and Maureen had four children together.

After Edward’s death, the mortgage fell into default; Freedom Financial

issued a notice of default and then filed its petition to foreclose the

mortgage on August 7, 2008.

      Freedom Financial’s petition asserted its mortgage was superior to

all other claimants’ interests in the Ankeny real estate. The bank sought

judgment for the $228,056.42 remaining on the promissory note and for

attorney fees and costs as provided for in the promissory note and

mortgage. Maureen and the estate filed answers and raised affirmative

defenses, contending the mortgage was void because Maureen did not

execute the mortgage and Edward could not unilaterally convey her

statutory dower interest.

      Freedom Financial moved for summary judgment. The bank did

not challenge the allegations Maureen’s signature was forged, but argued
                                        5

its   purchase-money     mortgage      nevertheless   remained   superior    to

Maureen’s statutory dower interest.         Maureen resisted the motion and

cross-moved for summary judgment on grounds she never executed the

mortgage and Edward could not sign away her statutory dower interest

in the Ankeny property.         The estate moved for summary judgment,

alleging Maureen’s fraudulent signature rendered Freedom Financial’s

mortgage invalid as to Maureen’s interest in the property.        The estate

also asked the court to subject Maureen’s statutory interest in the real

estate to its debts and charges.

       On January 26, 2009, the district court granted Freedom Financial

summary judgment and entered judgment against the estate in the

amount of $228,056.42 plus interest, court costs, attorney fees, and

other advances made by the bank. The district court ruled that, under

Iowa Code section 654.12B, the bank held a purchase-money mortgage

superior to “any other right, title, [or] interest . . . arising through, or

under Edward.” The district court concluded that Maureen’s statutory

dower right was a real property interest arising through Edward.            The

district court also ordered any foreclosure sale surplus to be paid to the

estate—implicitly concluding Maureen’s statutory dower interest under

section 633.211 was subject to the estate’s debts and charges.              On

February 25, 2009, the district court entered a decree of foreclosure.

       Later that day, the district court filed a supplemental order

rejecting Freedom Financial’s contention that its mortgage entitled its

nonpurchase-money advances to Boesen to receive purchase-money

priority.   After the bank sought clarification, the district court filed a

March 16, 2009 order reiterating that the estate is entitled to any

foreclosure   sale   surplus,    but   that   Freedom   Financial’s   secured
                                      6

nonpurchase-money advances retain their priority vis-à-vis other estate

creditors.

      The estate appealed the district court’s summary judgment order,

its foreclosure decree, and its supplemental order.       Maureen filed a

“cross-appeal” appealing all rulings.      The case was transferred to the

court of appeals.    The court of appeals affirmed the district court’s

foreclosure decree in favor of Freedom Financial, but reversed the district

court’s order awarding the sale surplus to the estate.       The court of

appeals held Maureen’s statutory dower interest in the real property was

free and clear of the estate’s other debts and charges. We granted the

estate’s application for further review.

      II. Standard of Review.

      Foreclosure proceedings are typically tried in equity.    Iowa Code

§ 654.1; First Fed. Sav. & Loan Ass’n of Storm Lake v. Blass, 316 N.W.2d
411, 415 (Iowa 1982). This appeal, however, is from an order granting

summary judgment and related supplemental orders.              Our review,

therefore, is for correction of errors of law. Baratta v. Polk Cnty. Health

Servs., Inc., 588 N.W.2d 107, 109 (Iowa 1999).

      III. Purchase-Money Mortgage Priority.

      Maureen and the estate contend her statutory dower share

provides her an interest in the Ankeny real estate superior to Freedom

Financial’s purchase-money mortgage.         The dower statute, Iowa Code

section 633.211(1), provides in pertinent part:

            If the decedent dies intestate leaving a surviving
      spouse and leaving no issue or leaving issue all of whom are
      the issue of the surviving spouse, the surviving spouse shall
      receive the following share:
            1. All the value of all the legal or equitable estates in
      real property possessed by the decedent at any time during
      the marriage, which have not been sold on execution or by
                                   7
      other judicial sale, and to which the surviving spouse has
      made no relinquishment of right.

(Emphasis added.) Maureen and the estate argue her statutory dower

interest attached to the Ankeny property when Edward purchased the

land, and he could not unilaterally convey away her dower interest in

real property. Maureen and the estate also assert Freedom Financial’s

mortgage was improperly recorded and is therefore invalid.

      A. The Purchase-Money Mortgage is Superior to the Statutory

Dower Interest.    On appeal, the parties agree Freedom Financial’s
mortgage was a purchase-money mortgage.             Iowa Code section

654.12B(2) defines a purchase-money mortgage as:

      Taken by a lender who, by making an advance or incurring
      an obligation, provides funds to enable the purchaser to
      acquire rights in the real estate, including all costs in
      connection with the purchase, if the funds are in fact so
      used.

Freedom Financial loaned Edward $232,000 to purchase the real estate

for investment purposes.    By statutory definition, the instrument he

signed was a purchase-money mortgage.        The mortgage contained a

recital clause stating, “This is a purchase-money mortgage as defined by

Iowa law.” Section 654.12B states a recorded purchase-money mortgage

has “priority over and is senior to preexisting judgments against the

purchaser and any other right, title, interest, or lien arising either

directly or indirectly by, through, or under the purchaser.”       This

provision codifies the common law rule that a purchase-money mortgage

had “preference over previous judgments against the purchaser-

mortgagor.” Keefe v. Cropper, 196 Iowa 1179, 1181, 194 N.W. 305, 306

(1923).

      Undaunted, Maureen and the estate argue her statutory dower

interest is superior to the bank’s purchase-money mortgage because
                                      8

Maureen did not sign the mortgage, and Edward cannot unilaterally

convey her statutory dower interest they claim attached when Edward

purchased the land. Maureen and the estate rely on a line of cases that

hold a decedent cannot unilaterally divest the surviving spouse’s

statutory dower interest. In Warner v. Trustees of Norwegian Cemetery

Ass’n, a husband conveyed real property to a third party without his

wife’s knowledge. 139 Iowa 115, 117, 117 N.W. 39, 42 (1908). Upon the

husband’s death, the wife sought to claim her dower interest in the real

property. We found for the wife by holding:

      The dower right, given by statute to a wife in the property of
      her husband, though inchoate pending the life of the
      husband, is in the nature of a property right, and she cannot
      be divested of it by any act of her husband, whether done in
      good faith, or in fraud . . . .

Id. at 123, 117 N.W. at 42.      We similarly concluded a wife’s statutory

dower interest takes priority over leasehold interests conveyed by her

husband without her approval. Westergard v. Klepper, 229 N.W.2d 236,

239 (Iowa 1975).

      While it is generally true a decedent cannot unilaterally divest a

surviving spouse of their vested statutory dower interest, none of the
cases cited by Maureen or the estate for this proposition involve a

purchase-money mortgage.         As with so many things in life, timing

matters. A spouse’s statutory dower interest attaches to real property

“the instant there is a concurrence of seisin in the husband and marriage

relation between the parties.”    Lucas v. White, 120 Iowa 735, 741, 95
N.W. 209, 211 (1903). In Warner and Westergard, the husband had title

to the properties before unilaterally conveying real estate interests; the

surviving spouse’s statutory dower share had already attached to real

estate before the conveyances. A purchase-money mortgage, however, is
                                     9

a unique real estate instrument with a priority timing rule that dictates a

different result.

      A purchase-money mortgage “is predicated on the theory that upon

the simultaneous execution of the deed and mortgage the title to the land

does not for a single moment rest in the purchaser.” Keefe, 196 Iowa at

1181, 194 N.W. at 306. Through a legal fiction, the title “merely passes

through [the purchaser’s] hands and, without stopping, vests in the

mortgagee.” Id. Accordingly, “no lien of any character” can attach prior

to the purchase-money mortgage, and the mortgage “has preference over

previous judgments against the purchaser-mortgagor.” Id. Based upon

these principles, in 1876, we held a spouse’s dower interest was subject

to a purchase-money mortgage because “no time, in contemplation of

law, intervened between the execution of the deed from plaintiff and the

mortgage[; therefore, the surviving spouse’s] inchoate right of dower

attached subject to the mortgage.” Thomas v. Hanson, 44 Iowa 651, 653

(1876); see also Haynes v. Rolstin, 164 Iowa 180, 182, 145 N.W. 336, 336

(1914) (“By many previous decisions of this court it has been held that

the dower interest in real estate attaches subject to the superior right of

a purchase-money mortgage, and that the widow is not entitled to assert

it as against the prior claim based upon a purchase-money lien.”).

      This long-standing priority rule is well accepted:

      As a general rule, where a husband purchases land and at
      the same time executes to the grantor a mortgage for the
      unpaid purchase-money, such mortgage is superior to the
      wife’s right of dower . . . and this is so even though the wife
      did not join in the execution of the mortgage.

28 C.J.S. Dower & Curtesy § 48, at 139 (2008); see also 25 Am. Jur. 2d

Dower & Curtesy § 30, at 85 (2004) (“[D]ower is generally subordinate to

a mortgage subject to which the husband takes title, to a mortgage given
                                      10

before marriage, to a mortgage in which the wife released her right of

dower, and to a purchase-money mortgage.”).

      Thomas resolved the very dispute at issue in this appeal by holding

a purchase-money mortgage’s “pass-through” characteristics rendered a

surviving spouse’s dower interest subject to the mortgage. 44 Iowa at

653. Iowa Code section 654.12B codifies the definition and priority of a

purchase-money mortgage by expressly stating it “shall have priority over

and is senior to preexisting judgments against the purchaser and any

other right, title interest, or lien arising either directly or indirectly by,

through, or under the purchaser.”            The provision also expressly

preserves the common law: “The rights in this section are in addition to,

and the obligations are not in derogation of, all rights provided by

common law.” Iowa Code § 654.12B. Neither Maureen nor the estate

argues the statute’s text demands a result different from Thomas; the

statute’s plain language makes such an argument untenable.

      This result is not unfair to Maureen. Without the bank’s six-figure

loan, Edward never would have acquired the Ankeny land.                    His

acquisition gave Maureen her dower interest in the sale surplus.

Edward’s interest in the real property was always subject to the bank’s

purchase-money mortgage. Section 633.211 states a surviving spouse is

entitled to the “value of all legal or equitable estates in real property . . .

at any time during the marriage.”      (Emphasis added.)      At no time did

Edward have a real estate interest in the Ankeny property superior to

Freedom Financial’s mortgage interest.          Maureen’s statutory dower

cannot bestow upon her a property interest greater than Edward ever

possessed.

      Maureen and the estate’s reliance on Warner and Westergard is

misplaced.     In those cases, the surviving spouse’s dower interest
                                     11

attached before the husband’s unilateral conveyance. Here, Maureen’s

statutory interest attached after Freedom Financial’s purchase-money

mortgage in the Ankeny property.          We follow Thomas and the plain

meaning of section 654.12B to hold Maureen’s statutory dower interest

under Iowa Code section 633.211 is subject to Freedom Financial’s

purchase-money mortgage.

      B. The Allegedly Defective Acknowledgement. The estate and

Maureen alternatively argue that her statutory interest takes precedence

over Freedom Financial’s mortgage because the forgery of her signature

precludes   the    bank’s   compliance     with   the   statutory   recording

requirements. Their argument invokes a web of interconnected statutes.

Section 654.12B states a “recorded” purchase-money mortgage has

priority. Next, the recording act provision, section 558.42, states for an

instrument to be properly recorded, its acknowledgement must comply

with Iowa Code chapter 9E.        Section 9E.9(1), in turn, requires “the

notarial officer [to] determine, either from personal knowledge or from

satisfactory evidence, that the person appearing before the notary and

making the acknowledgement is the person whose true signature is on

the instrument.”      The estate and Maureen argue that, because her

signature was a forgery, the public notary failed to properly acknowledge

her signature, making the recording defective under section 558.42 and,

thereby, voiding the mortgage as to Maureen under section 654.12B.

      In district court, Maureen first raised a simplified version of this

argument, relying primarily on caselaw, in a reply memorandum to

Freedom Financial’s resistance to her cross-motion for summary

judgment.    The district court granted Freedom Financial summary

judgment    without    reaching   Maureen’s    “defective   acknowledgment”

argument. On appeal, the estate and Maureen developed the argument
                                          12

by citing to the foregoing statutory recording provisions. They are too

late. Neither Maureen nor the estate filed a motion under Iowa Rule of

Civil Procedure 1.904(2) to enlarge the district court’s findings or

otherwise requested the district court to rule on this issue. “ ‘When a

district court fails to rule on an issue properly raised by a party, the

party who raised the issue must file a motion requesting a ruling in order

to preserve error for appeal.’ ”               Stammeyer v. Div. of Narcotics

Enforcement, 721 N.W.2d 541, 548 (Iowa 2006) (quoting Meier v.

Senecaut, 641 N.W.2d 532, 537 (Iowa 2002)). “If the court does not rule

on an issue and neither party files a motion requesting the district court

to do so, there is nothing before us to review.”          Id.   Accordingly, the

estate and Maureen have failed to preserve error on this argument.

      Even if the issue had been preserved, Maureen and the estate still

would not prevail. They essentially allege the public notary’s defective

acknowledgement creates a recording act violation. “The purpose of the

recording   act      is   [only]   ‘to   notify   subsequent    purchasers    and

incumbrancers of the rights [the recorded] instruments are intended to

secure.’ ” Shill v. Careage Corp., 353 N.W.2d 416, 419 (Iowa 1984)

(quoting Connolly v. Des Moines & Cent. Iowa Ry., 246 Iowa 874, 890, 68
N.W.2d 320, 330 (1955)).           Section 558.41 states the only effect of an

improperly recorded instrument is the “instrument affecting real estate is

of   no   validity    against      subsequent     purchasers    for   a   valuable

consideration, without notice.” Maureen, however, is not a subsequent

purchaser for value. “ ‘The rule is well established that to be a good faith

purchaser for value, one must show that he made the purchase before he

had notice of the claim of another, express or implied.’ ” Moser v. Thorp

Sales Corp., 312 N.W.2d 881, 886 (Iowa 1981) (quoting Janssen v.

N. Iowa Conference Pensions, Inc. of Methodist Church, 166 N.W.2d 901,
                                     13

908 (Iowa 1969)). Maureen never paid anything for the Ankeny property.

The recording act protects the unsuspecting purchaser who acquires title

through valuable consideration in reliance on recorded legal title. The

recording act does so by granting the purchaser priority over an

otherwise superior interest holder who failed to record its interest.

Maureen did not acquire her statutory dower interest in reliance on the

Ankeny property’s legal title or pay valuable consideration to acquire the

title. The recording act provides her no relief.

      IV. The Statutory Dower Interest in Real Property is Free and
Clear of the Estate’s Other Debts and Charges.

      After presenting a united front against Freedom Financial’s

purchase-money-mortgage priority claim, Maureen and the estate part

company as to whether her statutory dower interest in the sale surplus is

subject to the estate’s other debts and charges. Maureen contends her

interest is free and clear of the estate’s other debts and charges; the

estate argues debts and charges must be paid first. Each party relies on

different statutory language.

      A. Framing the Issue.        Maureen argues her statutory dower

interest entitles her to the Ankeny real estate free and clear of the
estate’s debts and charges. Section 633.211 provides a surviving spouse:

            1. All the value of all the legal or equitable estates in
      real property possessed by the decedent at any time during
      the marriage, which have not been sold on execution or by
      other judicial sale, and to which the surviving spouse has
      made no relinquishment of right.
            2. All personal property that, at the time of death,
      was, in the hands of the decedent as the head of a family,
      exempt from execution.
            3. All other personal property of the decedent which is
      not necessary for the payment of debts and charges.
                                     14

(Emphasis added.)     According to Maureen, it is plain the legislature

intended her statutory share in real property to have priority over the

estate’s debts and charges when subpart 3, which expressly states

nonexempt personal property is subject to the estate’s debts and

charges, is compared to subpart 1, which states she is entitled to “all the

value” in real property “possessed by the decedent at any time during the

marriage” without any limitation. To buttress her statutory argument,

Maureen points to a line of nineteenth century cases that hold a wife’s

statutory dower share takes free and clear of the estate’s debts and

charges. Maureen is correct.

      The estate contends modern statutory codification has overturned

these cases, and that the current probate code, when read as a whole,

subjects   the   surviving     spouse’s   statutory   dower   interest    in

nonhomestead real property to the estate’s debts and charges.            The

estate points to Iowa Code sections 633.218 and 633.350 to support its

position. Iowa Code section 633.218 states:

            After such [appraisal] proceedings, and after payment
      of debts and charges, the surviving spouse shall have the
      right to select from the property so appraised, at its
      appraised value thus fixed, property equal in value to the
      amount to which the spouse is entitled under section
      633.211 or 633.212 . . . .

(Emphasis added.) Iowa Code section 633.350 provides:

            Except as otherwise provided in this probate code,
      when a person dies, the title to the person’s property, real
      and personal, passes to the person to whom it is devised by
      the person’s last will, or, in the absence of such disposition,
      to the persons who succeed to the estate as provided in this
      probate code, but all of the property shall be subject to the
      possession of the personal representative as provided in
      section 633.351 and to the control of the court for the
      purposes of administration, sale, or other disposition under
      the provisions of law, and such property, except homestead
      and other exempt property, shall be chargeable with the
      payment of debts and charges against the estate.
                                    15

(Emphasis added.) The estate contends “homestead and other exempt

property” is limited to property defined as homestead in section 561.1

and property exempt from execution under section 627.6.

      To advance its argument that section 633.211 does not exclude

real property from the decedent’s estate, the estate proposes an

alternative construction of the language in section 633.211(1) and (3).

The estate correctly observes section 633.211(1) is actually silent as to

whether real property is subject to the decedent’s debts, making no

mention of the decedent’s debts.         According to the estate, section

633.211(3)’s declaration that the surviving spouse receives personal

property “which is not necessary for the payment of debts and charges”

and section 633.211(1)’s unqualified real property language does not

imply section 633.211(1) real property is free from the estate’s debts and

charges, but only that the legislature intended the estate to first satisfy

its debts and charges from nonexempt personal property before turning

to nonhomestead real property.        We must interpret this complex,

interconnected set of probate provisions.

      Our goal in interpreting statutes is to determine legislative intent.

In re Conservatorship of Alessio, 803 N.W.2d 656, 661 (Iowa 2011).

“When construing a statute, we ‘must be mindful of the state of the law

when it was enacted and seek to harmonize the statute, if possible, with

other statutes on the same subject matter.’ ”     Judicial Branch v. Iowa

Dist. Ct., 800 N.W.2d 569, 576 (Iowa 2011) (quoting State v. Dann, 591
N.W.2d 635, 638 (Iowa 1999)).

      “[S]tatute[s] should be construed as to give meaning to all of
      them, if this can be done, and each statute should be
      afforded a field of operation. So, where the enactment of a
      series of statutes results in confusion and consequences
      which the legislature may not have contemplated, the courts
      must construe the statutes to reflect the obvious intent of
                                       16
      the legislature and permit the practical application of the
      statutes.”

Id. at 576–77 (quoting Nw. Bell Tel. Co. v. Hawkeye State Tel. Co., 165
N.W.2d 771, 774–75 (Iowa 1969)); see also Thoms v. IPERS, 715 N.W.2d
7, 13 (Iowa 2006) (“We interpret statutes by considering them as a whole,

not by looking at isolated parts of the statute.”).

      Based on the statutory language, precedent, and legislative history,

we hold the legislature intended the surviving spouse’s statutory dower

interest in real property to be free and clear of the estate’s debts and
charges.

      B. Interpreting the Applicable Statutes.                Section 633.350

states, “property, except homestead and other exempt property, shall be

chargeable with the payments of debts and charges against the estate.”

This language does not define what property is deemed to be exempt. We

must look to other provisions to determine what is exempt. One such

provision is section 633.211(1).            Section 633.218 addresses the

procedure by which a surviving spouse selects property for her statutory

share. Its introductory clause, “[a]fter such [appraisal] proceedings, and

after payment of debts and charges,” is merely a timing mechanism

stating when the selection should occur and does not substantively

define what statutory dower property is exempt from payment of the

debts and charges of the decedent’s estate.

      Section 633.211, which defines the dower interest, is controlling.

See Iowa Code § 4.7 (special provision controls as exception to general

provision).   Section 633.211 specifically provides the surviving spouse

“shall receive . . . [a]ll the value of all the legal or equitable estates in real

property,” “[a]ll personal property . . . exempt from execution,” and “[a]ll

other personal property of the decedent which is not necessary for the
                                     17

payment of debts and charges.”        The legislature expressly subjected

nonexempt personal property to the payment of debts and charges of the

decedent’s estate, while making no such qualification for real estate or

exempt personal property. Reading the provisions together demonstrates

the legislature’s intent that the surviving spouse takes her statutory

dower interest in real estate free and clear of the decedent’s debts. See

State v. Beach, 630 N.W.2d 598, 600 (Iowa 2001) (noting legislative intent

is expressed by omission as well as by inclusion of statutory terms). If

the legislature intended to subordinate the surviving spouse’s real

property interest to the decedent’s debts, it would have expressly said so,

as it did in subpart 3 with nonexempt personal property. Our conclusion

is buttressed by caselaw and the legislature’s lengthy silence in the face

of the court decisions supporting Maureen’s position.

      1. Statutory dower precedent. While the interplay between these

specific statutory provisions is an issue of first impression, this court has

previously resolved priority disputes between a spouse’s statutory dower

interest and an estate’s debts. In Mock v. Watson, “[t]he sole question

presented [was whether] the interest of a widow in the lands of her

deceased husband [were] subject to debts against the estate, or [were] to

be set apart before payment of debts.” 41 Iowa 241, 243 (1875).          We

reasoned that at common law the wife’s dower interest attaches at seisin

and marriage, and once the husband dies, the dower interest vests and is

removed from the husband’s estate.        Id. at 245.   The court noted the

legislature repealed the common law dower estate, but found the

applicable statutory provisions required the same result.      Id.; see also

Thomas v. Thomas, 73 Iowa 657, 659, 35 N.W. 693, 694 (1887) (“The

dower of the widow is not subject to the debts of her deceased husband,

and is to be set apart without reference thereto.”); Kendall v. Kendall, 42
                                     18
Iowa 464, 466 (1876) (finding “that under present law the widow is

entitled to [her statutory dower share] regardless of the claims of

creditors”).    This precedent follows the “general rule” that, absent

contrary statutory provisions, decedent’s “creditors are . . . subordinate

to [the surviving spouse’s] claim for dower.” 28 C.J.S. Dower & Curtesy

§ 42, at 135 (2008).

       In Mock, the applicable statutory dower provision was Iowa Code

section 2440 (1873), which is remarkably similar to today’s section

633.211. 41 Iowa at 244. The 1873 provision read:

       One-third in value of all the legal or equitable estates in real
       property, possessed by the husband at any time during the
       marriage, which have not been sold on execution, or any
       other judicial sale, and to which the wife has made no
       relinquishment of her right, shall be set apart as her
       property in fee simple.

Iowa Code § 2440 (1873). Section 633.211 provides the surviving spouse

a dower interest in all real estate rather than one-third of the real estate,

but otherwise its language closely tracks the 1873 provision.

       For over a century the law has deemed the surviving spouse’s

statutory dower interest to be free from the decedent’s debts.        “ ‘[W]e

often infer legislative assent to our precedents from prolonged legislative

silence.’ ”    In re Estate of Vajgrt, 801 N.W.2d 570, 574 (Iowa 2011)

(quoting McElroy v. State, 703 N.W.2d 385, 395 (Iowa 2005)).              Stare

decisis also has greater importance when “ ‘the construction placed on a

statute by previous decisions has been long acquiesced in by the

legislature.’ ” Id. (quoting Iowa Dep’t of Transp. v. Soward, 650 N.W.2d
569, 574 (Iowa 2002)). The plain language of section 633.211 continues

to embrace this principle by awarding all real property to the surviving

spouse while expressly providing the surviving spouse’s right to

nonexempt property is subject to the decedent’s debts. Nonetheless, the
                                            19

estate contends the legislature overturned this venerable case law when

it recodified the probate code in 1964. See 1963 Iowa Acts ch. 326.

        The 1964 Iowa Probate Code sought to create a comprehensive

code that filled “previous voids in the Iowa law and . . . facilitate[d] the

planning and administration of modern estates.”                     Willard L. Boyd,

Symposium on the New Iowa Probate Code: Foreword, 49 Iowa L. Rev.

633, 633 (1964).           A contemporaneous commentator noted “section

[633.]211 retains the statutory or ‘dower’ share as provided by the prior

statute” and that the surviving spouse is still entitled to “one third in

value of the real estate free of debts and charges.” Shirley A. Webster,

Decedents’ Estates: Succession and Administration, 49 Iowa L. Rev. 638,

647–48 (1964).          More recently, a respected commentator wrote that

“debts which are not secured by intestate’s real property and general

charges of the estate are ignored” when determining the intestate

surviving spouse’s real property share. I Sheldon F. Kurtz, Kurtz on Iowa

Estates § 3.4, at 98 (3d ed. 1995).

        By contrast, the Uniform Probate Code of 1969 (UPC), adopted by

sixteen states, 1 differs dramatically by limiting the amount of the dower

protected from the estate’s creditors.              Under the UPC, the intestate
surviving spouse may only exempt $32,500—$22,500 in homestead

value and $10,000 in exempt personal property—from the estate’s

unsecured creditors.          See Unif. Probate Code §§ 2–102, 2–402, 2–403

(amended 2008), 8 U.L.A. 36–37, 96–97 (Supp. 2011).                     The UPC was

promulgated over forty years ago.             The Iowa legislature has selectively

incorporated several provisions from the UPC into our state’s probate

code.       See, e.g., Iowa Code §§ 633.238 (including assets in revocable

        1See   8 U.L.A. 1 for list of states adopting the UPC and the corresponding state
statutes.
                                     20

trusts as part of the surviving spouse elective share as provided in UPC

section 2–205, 2005 Iowa Acts ch. 38, § 14), 633.276 (tracking language

in UPC section 2–513 allowing wills to incorporate written lists detailing

bequests for tangible personal property, 1981 Iowa Acts ch. 195, § 2).

Significantly, however, our legislature never adopted the UPC’s dower

provision. To the contrary, in 1985, it expanded the dower share from

one-third of real estate to all real estate. 1985 Iowa Acts ch. 19, § 1.

      We can determine legislative intent from selective enactment or

divergence from uniform acts.      See State v. One Certain 1982 Honda

Auto., 353 N.W.2d 90, 92 (Iowa 1984) (holding the legislature’s

divergence from a specific provision in the Uniform Controlled Substance

Act demonstrates it intended a different result); Ipalco Emps. Credit Union

v. Culver, 309 N.W.2d 484, 487 (Iowa 1981) (holding legislative deviation

from the Uniform Consumer Credit Code shows intent to reach a

different result).   We presume the Iowa legislature was aware of, but

declined to follow, the UPC’s dower provision because it chose to shield

the dower interest in all real estate from the estate’s creditors.

      2. Section 633.350.     The estate’s reliance on section 633.350 is

misplaced. The provision’s primary purpose is to articulate the rule of

law that title to the decedent’s real and personal property passes

immediately to the devisee or intestate heir, subject to defeasance by the

personal representative for purposes of administration, sale, or other

disposition under applicable provisions of law.       DeLong v. Scott, 217
N.W.2d 635, 637 (Iowa 1974). Notably, this rule of law is not new, but

“has long been established” in this state.       Id.; see also In re Smith’s

Estate, 240 Iowa 499, 511, 36 N.W.2d 815, 822 (1949) (“Title to the real

estate passed instantly on the death of the intestate to the statutory

distributees . . . subject to defeasance or diminution in the payment of
                                      21

valid   and   subsisting    obligations   of   the   estate,   or    other   proper

administration needs. We have repeatedly so held.”).

        The legislature in enacting the provision in 1964 expressly

explained the provision only sought to “codif[y] the present Iowa rule with

respect to title upon death in the case of real estate and adopts the same

rule with respect to personalty.” S.F. 165, 58th G.A., Reg. Sess. (Iowa

1963). The legislature did not intend section 633.350 to create new legal

principles that disrupt our state’s traditional probate scheme; it only

sought to codify existing law.

        As discussed above, at the time section 633.350 was enacted, our

caselaw had long established that the spouse’s statutory dower interest

in real estate takes free of the debts of the decedent’s estate. It would be

counterintuitive to construe section 633.350’s codification of our “long

. . . established” title law to disrupt our long-settled precedent on dower.

DeLong, 217 N.W.2d at 637. The provision should not be construed as

defining   all   property   exempt    from     the   personal       administrator’s

defeasance.      The exemptions are spelled out in other provisions,

including section 633.211(1), for the dower interest in real estate.

        Further, the estate’s position hinges upon its unsupported

assertion that “homestead and other exempt property” in section 633.350

encompasses only homestead land under section 561.1 and personal

properly exempt from execution under section 627.6. The problem with

the estate’s position is that the phrase “other exempt property” is broader

than property “exempt from execution.”           If the legislature intended a

narrow definition limited to property exempt from execution, presumably

it would have used those words or referenced section 627.6. Instead, the

legislature stated “other exempt property” is free and clear of the estate’s
                                          22

debts and charges. We do not believe the legislature intended section

633.350 to define what property is exempt.

      Section 633.351 also shows section 633.350’s “other exempt

property” includes property in addition to homestead and personal

property exempt from execution. Section 633.351’s first sentence applies

only to real property and refers to “the homestead and other property

exempt to the surviving spouse.” 2 This language recognizes the probate

code exempts to the surviving spouse nonhomestead real property, such

as the dower interest codified in section 633.211.                   See Iowa Code

§ 633.351 (2009).

      Finally, section 633.350 is a more general provision, applicable to

both testate and intestate estates concerning title transfer and the

personal representative’s ability to control property; by contrast, section

633.211 specifically identifies the property an intestate surviving spouse

“shall receive.” To the extent “there is a conflict or ambiguity between

specific and general statutes, the provisions of specific statutes control.”

Goergen v. State Tax Comm’n, 165 N.W.2d 782, 787 (Iowa 1969); see also

Iowa Code § 4.7; Griffin Pipe Prods. Co. v. Bd. of Review, 789 N.W.2d 769,

775 (Iowa 2010). As Maureen points out, section 633.350 also begins

with the caveat that it applies “[e]xcept as otherwise provided in this

probate code.”       The legislature realized other, more specific probate

provisions qualified the language of section 633.350 and clarified that

section   633.350      deferred    to   these   provisions.       Section     633.211

      2Iowa   Code § 633.351 states in part:
             If there is no distributee of the real estate present and competent
      to take possession, or if there is a lease of such real estate outstanding,
      or if the distributees present and competent consent thereto, the
      personal representative shall take possession of such real estate, except
      the homestead and other property exempt to the surviving spouse.

(Emphasis added.)
                                     23

specifically governs an intestate surviving spouse’s statutory dower

share.   This further demonstrates the legislature intended section

633.211, not section 633.350, to define the surviving spouse’s statutory

dower share. It makes sense the legislature would prescribe statutory

dower interest priority rules in its statutory dower provision, rather than

concealing those important rules in a general provision relating to the

administration of estate property.

      3. Section 633.218. The estate also relies upon Iowa Code section

633.218, which governs the surviving spouse’s right to select property for

her statutory dower share. The provision states:

            After such [appraisal] proceedings, and after payment
      of debts and charges, the surviving spouse shall have the
      right to select from the property so appraised, at its
      appraised value thus fixed, property equal in value to the
      amount to which the spouse is entitled under section
      633.211 or 633.212 which selection shall be in writing filed
      with the clerk of court.

Iowa Code § 633.218 (emphasis added). The estate argues the phrase

“and after payment of debts and charges” requires the surviving spouse’s
statutory dower interest in real property to be subject to the estate’s

debts and charges. We find the estate overstates the clause’s effect and

the provision can be harmonized with section 633.211.

      The operative language of section 633.218 is not its introductory

clause, but its command that “the surviving spouse shall have the right

to select from the property so appraised” and its procedure for selecting

the property. Section 633.218 is a procedural provision prescribing how

a surviving spouse selects among property when the applicable statutory

dower interest in sections 633.211 and 633.212 do not entitle the

surviving spouse to all of the decedent’s property.      See id. § 633.212

(providing “[o]ne-half in value of all the legal or equitable estates in real
                                   24

property,” and “[o]ne-half [in value] of all other personal property of

decedent” to a surviving spouse who does not share the same children

with the decedent). The introductory clause, “[a]fter such proceedings,

and after payment of debts and charges,” is merely qualifying language

indicating the selection process occurs after these events. Id. § 633.218.

The clause does not substantively define what debts and charges are to

be paid, nor does it modify the substantive property rights the dower

provisions in sections 633.211 and 633.212 provide the surviving

spouse.

      The estate’s argument proves too much.       The clause in section

633.218, “after payment of debts and charges,” does not contain any

substantive limitation.   If the clause is construed to trump section

633.211(1) and subordinate the surviving spouse’s statutory dower right

in real property to the estate’s debts and charges, then the clause must

also subject the spouse’s remaining property interests in sections

633.211 and 633.212 to the estate’s debts and charges.           Sections

633.211(2) and 633.212(2) provide a surviving spouse with “[a]ll personal

property . . . exempt from execution.” It would be illogical to construe

section 633.218 as subordinating personalty exempt from execution to

the estate’s debts and charges.

      In 1875, we construed a statutory dower provision, remarkably

similar to section 633.211, as providing the surviving spouse with a real

property interest free and clear of the estate’s debts and charges. Mock,

41 Iowa at 243.    The legislature has long acquiesced in that priority.

Section 633.211(1) expressly grants the surviving spouse “[a]ll . . . real

property possessed by the decedent.” By contrast, the dower interest in

personal property is subject to “the payments of debts and charges”—

limiting language inapplicable to real estate.    We reject the estate’s
                                         25

interpretation of the probate code as it creates conflict among sections

633.211, 633.218, and 633.350.            Our interpretation harmonizes and

gives effect to each of these provisions.         We hold section 633.211(1)

provides a surviving spouse an interest in real estate free and clear of the

debts and charges of the decedent’s estate.          Accordingly, Maureen is

entitled to any surplus from the foreclosure sale.

      V. Conclusion.

      The      district   court   correctly   concluded   Freedom   Financial’s

purchase-money mortgage had priority over Maureen’s statutory dower

interest and all other claims, but erred in awarding the sale surplus to

the estate.     Maureen is entitled to the surplus from the sale of the

Ankeny real estate free and clear of the estate’s other debts and

obligations.     We remand for further proceedings consistent with this

opinion.

      DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART AND REVERSED IN PART.

      All justices concur except Mansfield, J., who takes no part.